IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          : No. 22 DB 2015 (No. 28 RST 2015)
                                          :
                                          :
JULIE FERRARI MCKAIN                      : Attorney Registration No. 42488
                                          :
PETITION FOR REINSTATEMENT                :
 FROM RETIRED STATUS                      : (Cumberland County)


                                      ORDER


PER CURIAM


       AND NOW, this 30th day of March, 2015, the Report and Recommendation of

Disciplinary Board Member dated March 20, 2015, is approved and it is ORDERED that

Julie Ferrari McKain, who has been on retired status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.